Citation Nr: 0015502	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
lumbosacral spine.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
cervical spine.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1995.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO).  

An October 1995 rating decision granted service connection 
for degenerative joint disease and degenerative disc disease 
of the cervical and lumbar spine.  A 10 percent disability 
evaluation was assigned from February 1, 1995.  The veteran 
expressed disagreement with the assigned disability 
evaluation.  In a March 1998 rating decision, the RO 
separated the spine disabilities.  A 10 percent evaluation 
was assigned to the degenerative joint and disc disease of 
the lumbosacral spine from February 1, 1995.  A 10 percent 
evaluation was assigned to the degenerative joint and disc 
disease of the cervical spine from February 1, 1995.   

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issues of entitlement to disability 
evaluations in excess of 10 percent for the lumbar and 
cervical spine disabilities are still before the Board for 
appellate review.  

Review of the record further reveals that the October 1995 
rating decision denied entitlement to service connection for 
Raynaud's syndrome.  The veteran filed a timely appeal.  In a 
March 1998 rating decision, the RO granted service connection 
for Raynaud's syndrome.  A noncompensable evaluation was 
assigned from February 1, 1995.  The veteran was notified of 
this decision in April 1998.  The veteran did not file a 
timely Notice of Disagreement with respect to this rating 
decision.  Accordingly, that issue is not on appeal and will 
be discussed no further herein.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302 (1999); Manlicon v. 
West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  The service-connected degenerative joint and disc disease 
of the lumbar spine is manifested by complaints of chronic 
low back pain and intermittent radicular symptoms with 
objective findings of tenderness to the mid back and left 
paraspinal muscle spasms, which is productive of mild 
disability; there is no evidence of recurring attacks, absent 
ankle jerk or limitation of motion of the lumbar spine.   

2.  The service-connected degenerative joint and disc disease 
of the cervical spine is manifested by complaints of 
intermittent pain and intermittent radicular symptoms which 
is productive of mild disability; there is no evidence of 
recurring attacks, muscle spasm, or limitation of motion of 
the cervical spine.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999). 

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to disability evaluations 
in excess of 10 percent for his service-connected lumbar 
spine and cervical disabilities.  

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Specific schedular criteria

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (1999). 

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

Under Diagnostic Code 5295 [lumbosacral strain], a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
lumbosacral spine.

Factual Background

Service medical records indicate that chronic L5 
radiculopathy was diagnosed in August 1988.  An 
electromyography (EMG) was performed and the findings 
suggested active L5 radiculopathy.  X-ray examination 
revealed mild wedging at L2 with degenerative disc disease at 
L2-3 interspace, vacuum disc phenomenon at the L5-S1 
interspace, and mild rotoscoliosis of the lumbar spine.  

Service medical records show that in August 1992, low back 
pain secondary to disc disease at L4-L5 and L5-S1 was 
diagnosed.  A May 1994 service medical record reflects a 
diagnosis of mechanical low back pain. 

A March 1995 VA examination report reveals that the veteran 
had complaints of pain in the low back.  Range of motion of 
the lumbar spine was full.  It was noted that the veteran 
regularly exercised.  He was able to walk normally.  
Neurological examination was within normal limits.  The 
diagnosis was degenerative joint disease and disc disease of 
the lumbosacral spine with full range of movement and mild 
pain occasionally.  X-ray examination revealed S-curve 
scoliosis, hypertrophic changes along the margins of the 
lumbar vertebra, narrowing of the intervertebral disc space 
between L2-3, L3-4, and L5-S1, and a vacuum disc at L5-S1 
level.  

A January 1996 Magnetic Resonance Imaging (MRI) of the lumbar 
spine revealed advanced degenerative disc disease in all 
imaged levels.  There was no focal disc protrusion 
demonstrated.   

A January 1996 physical therapy treatment record reflects an 
assessment of low back pain secondary to disc disease and 
scoliosis.  The veteran reported that he worked out at a gym 
three or four days a week.  He stated that his back pain 
decreased with activity. The veteran had full range of 
motion; there was pain at the end range.   

An April 6, 1996 VA examination report reveals that the 
veteran performed rehabilitative exercises for his low back.  
Examination revealed that the veteran extended his low back 
to 10 degrees and flexed his low back to 20 degrees, but he 
was able to touch his toes in that position.  Rotation to the 
right and left was to 30 degrees.  Lateral flexion was to 20 
degrees to the left and right.  Reflex and motor testing was 
normal in both lower extremities.  The impression was 
degenerative lumbar disc disease.   

An April 30, 1996 VA examination report indicates that the 
veteran reported that he was able to sit for several minutes 
before he developed low back pain.  He was able to walk 
approximately two miles at a casual pace before developing 
low back pain.  Examination revealed decreased sensation in 
the right L5 distribution.  Power was 5/5 in the lower 
extremities.  The veteran was able to stand on his toes and 
heels.  The impression was chronic low back pain with 
radicular symptoms.  The examiner noted that there were 
objective findings on a prior EMG of denervation changes in 
the L5 dermatomal pattern and he had some decreased pin 
sensation in the L5 dermatomal pattern.  

A September 1998 VA examination report indicates that the 
veteran reported that his back pain sometimes radiated down 
his right leg.  Examination revealed that the veteran moved 
normally around the examining room.  He dressed, undressed, 
mounted and dismounted the examining table normally.  He had 
no difficulty hopping on either foot, heel and toe walking, 
or squatting or rising.  It was noted that he was active in 
physical fitness.  Range of motion of the lumbar spine was 
normal.  There was mild scoliosis.  There was tenderness to 
the mid back.  There was a prominent vertebral apophysis at 
the base of the spine.  There was no sciatic notch tenderness 
but there was left paraspinal muscle spasms.  Ankle jerk was 
2+/2+.  There were no sensory or motor deficits.  The 
impression was discogenic disease of the lumbar spine and 
history of compression fracture of the lumbar spine.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disc disease of the lumbar 
spine is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).   

Since the claim of entitlement to a disability evaluation in 
excess of 10 percent for service-connected lumbar spine 
disability is well grounded, the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The veteran has been provided with VA 
examinations in March 1995, April 1996 and September 1998, 
and has had a full opportunity to present evidence and 
argument in support of this claim.  

The veteran's representative argues that this matter should 
be remanded for additional development since there are no X-
ray examination reports of the lumbar and cervical spine in 
the claims folder.  The Board notes that the veteran was 
afforded both a VA X-ray examination and MRI of the lumbar 
and cervical spine, which are described in the record; see 
the factual background section above.  The Board finds that 
the veteran was afforded adequate VA examinations of his 
service-connected disabilities.  The veteran's representative 
has provided no argument which establishes that additional 
examination is needed, nor has it been indicated how the 
radiology reports themselves would be useful to a 
determination of this claim.  The Board finds that all facts 
relevant to this issue have been properly developed and there 
is no need to remand this case for additional evidentiary or 
procedural development.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Rating under Diagnostic Code 5293

The veteran's service-connected degenerative joint and disc 
disease of the lumbar spine is currently rated by the RO as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for intervertebral disc syndrome. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's disability is manifested 
principally by degenerative joint and disc disease with 
symptoms such as pain on motion and radiculopathy to the 
right lower extremity.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
5293.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The medical evidence of record reflects that the veteran's 
symptomatology due to the degenerative disc and joint disease 
of the lumbar spine more closely approximates the criteria 
for a mild disability, and a 10 percent evaluation under 
Diagnostic Code 5293 is appropriate.  The medical evidence of 
record establishes that the veteran has chronic pain in the 
lumbar spine.  Upon VA examination in May 1995, the examiner 
characterized the lumbar pain as mild.  There is evidence of 
intermittent radicular symptoms referable to the lumbar 
spine; L5 radiculopathy was diagnosed in service.  The 
medical evidence shows that such symptoms were intermittent.  
Upon VA examination in September 1998, the veteran stated 
that the pain "sometimes" radiated down his right leg.  
Decreased sensation in the L5 dermatomal pattern was detected 
upon VA examination in 1996.  However, the Board notes that 
sensory examination was normal in 1998.  The medical evidence 
of record further shows that the most recent VA examination 
report dated in September 1998 indicates that the veteran had 
full range of motion of the lumbar spine and he was able to 
move about normally.   

The Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5293.  The medical evidence does not 
establish that the veteran has moderate or severe disc 
disease with recurring attacks.  The VA treatment records and 
examination reports do not document complaints or treatment 
of recurring attacks of disc disease.  There was no medical 
evidence of pronounced disc disease with persistent symptoms.  
As discussed above, the veteran's radicular symptoms were 
intermittent.  There were no objective findings of absent 
ankle jerk. 

The veteran argues, in essence, that because the 1996 MRI 
report indicates that he has severe or advanced degenerative 
disc disease, his lumbar spine disability is productive of 
severe disability.  The Board has taken in consideration the 
MRI report which indicates that the veteran has advanced or 
severe degenerative disc disease.  However, with respect to 
Diagnostic Code 5293, it is the disability caused by the 
service-connected disease, rather than radiologic findings, 
which is rated.  Compare Diagnostic Code 5003.  The Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  As discussed above, it appears that 
overall, the veteran's symptomatology due to his lumbar spine 
disability more closely approximates mild disability.  The 
veteran has full range of motion of the lumbar spine and he 
is evidently able to move about normally.  There was no 
evidence of recurring attacks of disc disease, although the 
evidence shows that he has some chronic pain.  The Board 
finds that based upon all of the evidence of record, the 
veteran's lumbar spine disorder causes mild disability.   

Consequently, the Board finds that a 10 percent evaluation is 
appropriate for the degenerative joint and disc disease of 
the lumbar spine under Diagnostic Code 5293, and a disability 
evaluation in excess of 10 percent is not warranted.  

Application of other diagnostic codes

Although as discussed in detail above the Board believes that 
the veteran's service-connected lumbar spine disability is 
most appropriately rated under Diagnostic Code 5293 based on 
his medical history, the current diagnosis and the identified 
symptomatology, the veteran has contended that he meets at 
least some of the criteria for a higher disability rating 
under Diagnostic Code 5295 [lumbosacral strain].  The veteran 
contends that he has severe lumbosacral pain, severe 
limitation of flexion, and listing of his spine to the 
opposite side.  The Board will address these contentions.

As noted above, under Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral and 
in a standing position; and a 40 percent evaluation may be 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent under 
Diagnostic Code 5295.  There was evidence of left paraspinal 
muscle spasm upon examination in September 1998; however, 
this appeared to have been an incidental finding and the 
examination report did not further discuss it.  There was no 
evidence of muscle spasm on extreme forward bending.  
Moreover, there was no evidence of loss of lateral spine 
motion.  In addition, there are no objective findings of 
listing of the whole spine to the opposite side with positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or abnormal mobility with forced motion.  
Most significantly, the most recent physical examination 
report indicates that the veteran had full range of motion 
and was able to move about normally.

If the veteran's service-connected lumbar spine disability 
were to be rated under the provisions of Diagnostic Code 
5295, the Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under that 
diagnostic code.  The Board finds that a 10 percent 
evaluation under Diagnostic Code 5295 is most appropriate 
since there is medical evidence of pain with motion due to 
the lumbar spine disability.  This is consistent with the 10 
percent criteria under Diagnostic Code 5295 ["lumbosacral 
strain with characteristic pain on motion"].  As discussed 
above, there is no evidence that the veteran's disability is 
consistent with or even approximates that required for a 
higher disability rating.  Consequently, the Board finds that 
a disability evaluation in excess of 10 percent would not be 
warranted under Diagnostic Code 5295. 

The veteran also asserts that he has severe limitation of 
motion of flexion of the lumbar spine.  Under Diagnostic Code 
5292, a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 30 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent under this diagnostic code.  There is no 
evidence of severe limitation of motion of the lumbar spine.  
Indeed, as noted above, upon the most recent VA examination 
in September 1998, there was full range of motion of the 
lumbar spine and the veteran moved normally.  This assessment 
is consistent with most of the other evidence of record, 
including the January 1966 physical therapy record, which 
also indicated full range of motion, and the April 1966 VA 
examination report, which noted that the veteran was able to 
touch his toes.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent would not be warranted 
under Diagnostic Code 5292.  

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 10 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy or generalized muscle 
weakness or wasting.  The veteran was able to walk normally 
and move about normally, despite the lumbar spine disability.  
As noted above he had full range of motion of the lumbar 
spine upon the most recent VA examination in September 1998 
as well as on previous evaluations.  The September 1998 VA 
examination report indicates that there were no sensory or 
motor deficits.  It was noted that the veteran was active in 
physical fitness.  There is no evidence of additional loss of 
motion, atrophy, weakness, incoordination, fatigability and 
the like of such severity that an additional disability may 
be assigned under 38 C.F.R. §§ 4.40 and 4.45. 

Based on the above evidence, the Board finds that the 
veteran's lumbar spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45. 

Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to neurological disorders, such as Diagnostic Code 
8520, paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1999).  The medical evidence 
of record does not establish additional neurological 
deficiency of the lower extremities due to the lumbar spine 
disability.  The 1988 EMG revealed findings suggesting L5 
radiculopathy.  There is no medical evidence of any 
additional neurological deficiency, for example foot drop,  
which is distinct from his lumbar spine symptomatology, so as 
to warrant a separate disability rating under a diagnostic 
code pertinent to neurological disorders.  See Esteban and 
Bierman, supra.  Thus, a separate disability rating is not 
warranted.   

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion.  However, a 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  The Board is bound 
by this opinion.  38 U.S.C.A. § 7104(c) (West 1991).  Thus, 
evaluation of limitation of motion under Diagnostic Code 5292 
in addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  38 
C.F.R. § 4.14. 

Fenderson Considerations

All of the veteran's service connected disabilities were made 
effective from February 1, 1995, the day after he left 
service.  There is no evidence of record that the veteran's 
service-connected lumbar spine disability was more severe at 
any time since February 1, 1995.  Accordingly, a higher 
staged rating under Fenderson is not warranted.

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected degenerative joint and disc disease 
of the lumbar spine is not warranted, for the reasons and 
bases described above.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for the 
service-connected degenerative joint and disc disease of the 
lumbar spine.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
cervical spine.   

Factual Background

Service medical records indicate that in April 1993, 
recurrent cervical strain and facet problem were diagnosed.  
Range of motion of the cervical spine was normal.  Strength 
in the right upper extremity was normal.  There was slight 
tenderness to the right cervical area with palpation.  In 
November 1994, cervical radiculopathy was diagnosed.  X-ray 
examination of the cervical spine revealed degenerative joint 
disease at C5-6 and C6-7.  

A March 1995 VA examination report indicates that the veteran 
had some complaints of pain in his neck.  Range of motion of 
the cervical spine was full.  Neurological examination was 
normal.  The diagnosis was degenerative joint disease and 
disc disease of the cervical spine with full range of 
movement and mild pain occasionally.  It was noted that the 
veteran seemed to be exercising regularly and kept his neck 
in good condition.  X-ray examination of the cervical spine 
revealed narrowing of the intervertebral disc space of C5-C6 
and C6-C7.  There were minimal hypertrophic changes anterior 
on C5 and C6.  

An April 16, 1996 VA examination report indicates that the 
veteran reported that his neck was rarely painful.  He had 
three episodes of neck pain in the past two years.  
Examination revealed that range of motion of the cervical 
spine was extension to 60 degrees, flexion to 35 degrees, 
flexion to the right to 40 degrees, flexion to the left to 30 
degrees, and rotation to the right and left to 70 degrees.  
Reflexes and voluntary motor testing in the upper extremities 
was normal.  The impression was cervical spondylosis.  

An April 30, 1996 VA examination report reveals that the 
veteran did not currently have neck pain but his neck popped 
easily and there was much crepitance.  He had three episodes 
of pain shooting down the left arm to the small and ring 
fingers.  These episodes have lasted a month; he currently 
did not have these symptoms.  The examiner indicated that the 
veteran had intermittent radicular complaints referable of 
the cervical spine.  In an addendum to the examination 
report, it was noted that the cervical spine was without 
meningismus.  There was adequate range of motion.  The upper 
extremities had symmetric muscle bulk, strength, and tone.  
Strength was 5/5 for the muscles of the upper extremities.  
There was no abnormality on sensation or pinprick in the 
upper extremities.  The impression was intermittent radicular 
symptoms referable to the cervical spine without any 
objective findings currently.  

A May 1996 MRI of  the cervical spine revealed foraminal 
compromise at C3-C4 on the right caused by uncinate spur, 
bilateral foraminal compromise at C5-C6, and annular disc 
bulging but without focal protrusion.  

A September 1998 VA examination report reveals that the 
veteran reported that his neck pain was minor compared to the 
back but occasionally, he had weakness of left arm associated 
with the neck pain.  Examination revealed that the veteran 
moved normally about the examination room.  The left grip was 
strong.  Strength in the upper extremities was 5/5.  There 
were no sensory or motor deficits of the upper extremities.  
There was normal range of motion of the cervical spine.  The 
posterior neck was not tender.  There were no muscle spasms.  
The impression was discogenic disease of the cervical spine.     

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
cervical spine is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991);  see also Shipwash, supra.   

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with VA examinations in March 1995, April 1996 and September 
1998, and has had a full opportunity to present evidence and 
argument in support of this claim.  There is no indication 
that any evidence which would be significant to an informed 
decision in this case have not been obtained.  See the 
Board's discussion, supra, as to the representative's 
contention that radiology reports should be obtained.  The 
Board finds that all facts that are relevant to this issue 
have been properly developed and there is no need to remand 
this case for additional evidentiary or procedural 
development.

Rating under Diagnostic Code 5293

The veteran's service-connected degenerative joint and disc 
disease of the cervical spine is currently rated by the RO as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome. 

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi, supra.  The Board finds that the veteran's cervical 
spine disability is more consistent with the application of 
Diagnostic Code 5293, and that diagnostic code is the most 
appropriate.  The veteran's disability is manifested 
principally by symptoms usually associated with degenerative 
disc disease, such as pain on motion and complaints of 
radiating pain to the left upper extremity.  Such symptoms 
and diagnosis are consistent with the rating criteria found 
in Diagnostic Code 5293.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent under Diagnostic Code 5293.  The Board 
finds that the medical evidence of record reflects that the 
veteran's symptomatology more closely approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
5293.  


The medical evidence of record establishes that the veteran 
has complaints of intermittent neck pain.  He described the 
neck pain as minor.  The medical evidence of record further 
establishes that the veteran has intermittent radicular 
symptoms.  The April 30, 1996 VA examination report indicates 
that the impression was intermittent radicular symptoms 
referable to the cervical spine without any objective 
findings currently.  The Board notes that the more recent VA 
examination in September 1998 did not detect any sensory or 
motor deficits of the upper extremities.  Strength in the 
upper extremities was 5/5.  There was full range of motion of 
the cervical spine.  The veteran was able to move normally.  
Under these circumstances, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
mild disability.  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent under Diagnostic Code 5293.  There is no 
objective medical evidence of moderate or severe disc disease 
with recurring attacks.  The VA treatment records and 
examination reports do not note complaints or treatment of 
recurring attacks of disc disease.  There is no objective 
evidence of intervertebral disc syndrome that is severely 
disabling with recurring attacks or intervertebral disc 
disease which is pronounced with persistent symptoms, 
demonstrable muscle spasm, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  As discussed above, the veteran has 
intermittent radicular symptoms.  There was no evidence of 
muscle spasm of the cervical spine.  There were no sensory 
abnormalities in the upper extremities.  

In summary, the Board finds that the evidence of record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5293.  The medical evidence of record, which 
has been discussed above, establishes that the veteran has a 
mild cervical disability.  Consequently, the Board finds that 
a 10 percent evaluation is appropriate under Diagnostic Code 
5293, and a disability evaluation in excess of 10 percent is 
not warranted.  

Application of other diagnostic codes

A higher disability evaluation is not warranted under 
Diagnostic Code 5290, limitation of motion of the cervical 
spine, since there is no evidence of limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  As noted 
above, upon the more recent VA examination report in 
September 1998, range of motion of the cervical spine was 
full.   

DeLuca considerations

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is evidence of complaints of intermittent pain.  There 
is no evidence of atrophy or generalized muscle weakness or 
wasting.  Upon the most recent VA examination report in 
September 1998, the veteran was able to move normally despite 
the cervical spine disability.  He had full range of motion 
of the cervical spine.  No sensory or motor deficits were 
detected.  Strength in the upper extremities was 5/5.  No 
atrophy was detected.  There is no evidence of additional 
loss of motion, weakness, incoordination, fatigability and 
the like of such severity that an additional disability may 
be assigned under 38 C.F.R. §§ 4.40 and 4.45. 

Based on the above evidence, the Board finds that the 
veteran's cervical spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.     
    
Esteban considerations

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to neurological disorders.  The medical evidence of 
record does not establish additional neurological deficiency 
of the upper extremities due to the cervical spine 
disability.  Neurological examination of the upper 
extremities was normal.  

Although there is medical evidence of intermittent` radicular 
symptoms referable to the cervical spine, the Board finds 
that the veteran does not have any additional neurological 
deficiency, which is distinct from his cervical spine 
symptomatology, so as to warrant a separate disability rating 
under a diagnostic code pertinent to neurological disorders.  
See Esteban and Bierman, supra.  Thus, a separate disability 
rating is not warranted.   

Fenderson considerations

All of the veteran's service connected disabilities were made 
effective from February 1, 1995, the day after he left 
service.  There is no evidence of record that the veteran's 
service-connected cervical spine disability was more severe 
at any time since February 1, 1995.  Accordingly, a higher 
staged rating under Fenderson is not warranted.

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected degenerative joint and disc disease 
of the cervical spine is not warranted, for the reasons and 
bases described above.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for the 
service-connected degenerative joint and disc disease of the 
cervical spine.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc and joint disease of the lumbar 
spine is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc and joint disease of the 
cervical spine is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

